Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Richard C. Kloch, Sr., A.J.), entered January 25, 2002 in a proceeding pursuant to CPLR article 78. The judgment granted respondents’ motion to dismiss the petition for lack of personal jurisdiction.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by denying respondents’ motion in part and reinstating the petition against respondents Donald Selsky, Director, Special *902Housing/Inmate Disciplinary Programs, and Glenn S. Goord, Commissioner, New York State Department of Correctional Services, and as modified the judgment is affirmed without costs, and those respondents are granted 30 days from service of the order of this Court with notice of entry to serve and file an answer.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul a determination after a Tier III hearing that he violated an inmate rule. In lieu of an answer, respondents moved to dismiss the petition on the ground that petitioner failed to serve respondents with the requisite papers and thus that Supreme Court lacked personal jurisdiction over respondents. The court granted the motion and dismissed the petition. The Attorney General now concedes that two of the respondents, i.e., Donald Selsky, Director, Special Housing/ Inmate Disciplinary Programs, and Glenn S. Goord,. Commissioner, New York State Department of Correctional Services, were properly served. We therefore modify the judgment by denying respondents’ motion in part and reinstating the petition against Selsky and Goord, and we grant those respondents 30 days from service of the order of this Court with notice of entry to serve and file an answer (see CPLR 7804 [f]). Present— Pigott, Jr., EJ., Wisner, Hurlbutt, Lawton and Hayes, JJ.